958 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lawrence HAMILTON, Petitioner,v.INTERSTATE COMMERCIAL ENERGY CORPORATION;  Director, Officeof Workers' Compensation Programs, United StatesDepartment of Labor, Respondents.
No. 91-2108.
United States Court of Appeals, Fourth Circuit.
Submitted March 2, 1992.Decided March 12, 1992.

On Petition for Review of an Order of the Benefits Review Board.  (87-1187-BLA)
Lawrence Hamilton, Petitioner pro se.
William Henry Howe, Washington, D.C., Barry H. Joyner, United States Department of Labor, Washington, D.C., for respondents.
Ben. Rev. Bd.
DISMISSED.
Before SPROUSE and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Lawrence Hamilton noted this appeal outside the sixty-day appeal period established by Fed.R.App.P. 4(a)(1), and failed to move for an extension of the appeal period within the additional thirty-day period provided by Fed.R.App.P. 4(a)(5).   The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).   Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.   We therefore dismiss the appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.